The opinion of the Court was delivered by
Sergeant, J.
The questions that have been discussed in the argument here, are three: 1st, whether the plaintiff is entitled to be paid the arrears of her annuity, due at the time of the sheriff’s sale; 2d, whether she is entitled to interest, and how much; 3d, whether the set-off was admissible.
1. On a sheriff’s sale of land, it is settled that all liens on the land, due at the time of the sale, when they are capable of being reduced to a certainty, are entitled to payment out of the proceeds. It was long ago decided in Bantleon v. Smith (2 Binn. 146) that arrears of ground-rent, due at the time of the sheriff’s sale, are payable out of the moneys raised by the sale. There is no distinction in this respect between a legacy charged on the land and other liens. The only reason why the future arrears of annuity, payable out of the land to the widow, have been excepted, is on account of the impossibility of computing their amount. Therefore, as to them, the purchaser has been held to take the land, chargeable with the future payments. But this reason does not apply to arrears due and payable. They are a fixed and certain debt, capable of exact computation, and therefore entitled to be discharged. The purchaser takes the land free and acquitted of them.
2. The court was certainly right in saying, that as the sheriff either used the money, or took refunding receipts which must pay interest, the plaintiff was entitled to recover. This is the rule as to all trustees, executors, and other officers. To avoid the payment of interest, it must appear that the money was held in their hands, neither drawing interest, nor employed by themselves, unless there are particular circumstances to take the case out of the general rule of law. As to the interest prior to the sheriff’s sale, though that has been relied on here by the plaintiffs in error, I perceive nothing of it in the charge of the court. That the plaintiff, however, in a case like the present, is entitled to interest from the time each year’s sum is payable, was decided in Addams v. Heffernan (9 Watts 530) which is not to be distinguished from the case before us; and may also be collected from Reed v. Reed (9 Watts 263) when this case was before the court on a former hearing.
3. As to the bank stock, the widow’s receipt of the money was not a subject of set-off. She was exclusively entitled to the interest of it during her life; and if she, owing to the embarrassed situation of the Juniata Bank, procured the money from them, like other stockholders, it would be for her executors to account for *240the proceeds bequeathed over, after her decease, to those then entitled. No other person had so good a right to receive it, if payment became necessary, as it is stated it did.
On the .whole, we perceive no error in the charge of the court, or in relation to the evidence.
Judgment affirmed.